DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 11-14, 17-20, 22-25, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE10318030A1.
In regard to claim 1, DE10318030A1 discloses an electrical apparatus (i.e. electromechanical installation device (switch, button)) for an electrical installation, able to be connected to an electrical grid (i.e. a bus system, for example EIB (European installation bus), KNX (Konnex Association), LON (Local Operating Network) which would inherently connect to the electrical grid), comprising at least: 
- a primary functional module (i.e. base 6 of electromechanical installation device w/ connection contacts (Screwless connection terminals) in which the 4 connection contacts 2 of installation bus module 1 are inserted) comprising a first connection pole able to be connected to a first line of the electrical grid, a second connection pole able to be connected to a second 
- an additional functional module (i.e. installation bus module 1) comprising means for performing at least one function (i.e. the additional module can be provided with overvoltage protection, a filter, a relay, an electronic remote switch or a residual current circuit breaker) requiring an electric power supply, comprising at least a fourth connection pole and a fifth connection pole (i.e. four pin-shaped connection contacts 2) that are electrically connected respectively to the first connection pole and to the third connection pole of the primary functional module in order to supply power to the additional functional module,
- a reception module (i.e. flush-mounted box 10) comprising at least a first reception area (i.e. front or top portion of box 10 where base 6 of electromechanical installation device is installed as shown in Fig. 1) for receiving the primary functional module,
wherein the reception module comprises a second reception area (i.e. rear or bottom portion of box 10 where installation bus module 1 is installed) for receiving the additional functional module, 
and in that the at least one function of the additional functional module is a function requiring an electric power supply, excluding a lighting function (Figs. 1-3; Paragraph 0004, 0006, 0008, 0015-0019). Schlicher implicitly shows in Figs.1 & 2 a switch with four connection poles (i.e. connection contacts 2 which are inserted into the connection contacts of the base) that, to one skilled in the art, would be able to be connected to a neutral line. Also, DE10318030A1 states in Paragraph [0016] that, when the installation device is used in the sense of a conventional switch or button, the necessary connection cables (phase, neutral, etc.) are inserted into the connection contacts (screwless connection terminals) of the base.

In regard to claim 2, DE10318030A1 discloses the at least one function of the additional functional module is chosen, alone or in combination, from among a function of measuring at 

In regard to claim 3, DE10318030A1 discloses the function of the additional functional module is able to be supplied with power and activated when the control member of the primary functional module is in the open position or when the primary functional module is in the closed position (Figs. 1-3; Paragraph [0004, 0017]). The lighting unit 5 can be used to signal a special switching state of the installation device.

In regard to claim 5, DE10318030A1 discloses the additional functional module comprises at least one measurement sensor (i.e. overvoltage protection) able to perform said function of measuring at least one physical parameter (Figs. 1-3; Paragraph [0004, 0017]). The additional module can be provided with overvoltage protection which would require some type of measurement sensor in order to determine an overvoltage condition.

In regard to claim 6, DE10318030A1 discloses the additional functional module comprises at least electromagnetic wave transmission (i.e. lighting unit 5) and/or reception (i.e. 

In regard to claim 7, DE10318030A1 discloses the additional functional module comprises at least display means (i.e. lighting unit 5) able to perform the display function (Figs. 1-3; Paragraph [0004, 0017]).

In regard to claim 8, DE10318030A1 discloses the additional functional module comprises at least actuation means (i.e. relay or remote control switch or residual current circuit breaker) able to perform said actuation function (Figs. 1-3; Paragraph [0004, 0017]).

In regard to claim 11, DE10318030A1 discloses the primary functional module (i.e. base 6 of electromechanical installation device) comprises at least a first connection terminal (i.e. one of the connection contacts (screwless connection terminals) in which the four connection contacts 2 of installation bus module 1 are inserted) electrically connected to the first connection pole and a second connection terminal (i.e. another one of the connection contacts (screwless connection terminals) in which the four connection contacts 2 of installation bus module 1 are inserted) electrically connected to the second connection pole and in that the first connection terminal and the second connection terminal form a first outlet (Figs. 1-3; Paragraph [0004, 0006, 0008, 0015-0019]).

In regard to claim 12, DE10318030A1 discloses the additional functional module (i.e. installation bus module 1) comprises at least a fourth connection terminal (i.e. one of the four 

In regard to claim 13, DE10318030A1 discloses the first outlet of the primary functional module and the second outlet of the additional functional module have complementary shapes so as to be connected and so as to electrically and mechanically connect the first connection terminal to the fourth connection terminal and so as to electrically and mechanically connect the second connection terminal to the fifth connection terminal (Figs. 1-3; Paragraph [0004, 0006, 0008, 0015-0019]). Installation bus module is described as having four pin- shaped connection contacts 2 on its square main surface which are inserted into the screwless connection terminals of base 6 of the electromechanical installation device in order to electrically and mechanically connect said installation bus module to the electromechanical installation device.

In regard to claim 14, DE10318030A1 discloses the primary functional module (i.e. base 6 of electromechanical installation device) comprises a first housing with which the first outlet and the control member are assembled (Figs. 1-3; Paragraph [0004, 0006, 0008, 0015-0019]). Base 6 comprises a housing as shown in Fig. 7.

In regard to claim 17, DE10318030A1 discloses the reception module (i.e. flush-mounted box 10) may comprise a support frame (i.e. support ring 9) comprising a central opening (i.e. opening where rocker 7 is located ) at least partly forming said first and second reception areas receiving the first housing and the second housing and in that the first housing and the second housing respectively comprise removable fastening means (i.e. conventional expanding claws) interacting with the support frame (Figs. 1-3; Paragraph [0004, 0006, 0008, 

In regard to claim 18, DE10318030A1 discloses an additional functional module for an electrical apparatus as claimed in claim 1, said electrical apparatus comprising a primary functional module (i.e. base 6 of electromechanical installation device w/ connection contacts (screwless connection terminals) in which the 4 connection contacts 2 of installation bus module 1 are inserted) and an additional functional module (i.e. installation bus module 1), wherein the additional functional module corresponds to the additional functional module of said electrical apparatus and comprises at least a fourth connection pole and a fifth connection pole (i.e. four pin-shaped connection contacts 2) able to be electrically connected respectively to the first connection pole and to the second connection pole of the primary functional module of the electrical apparatus, in order to supply power to the additional functional module and comprises means for performing at least one function (i.e. the additional module can be provided with overvoltage protection, a filter, a relay, an electronic remote switch or a residual current circuit breaker) requiring an electric power supply, the at least one function of the additional functional module is a function requiring an electric power supply, excluding a lighting function (Figs. 1-3; Paragraph [0004, 0006, 0008, 0015-0019]).

In regard to claim 19, DE10318030A1 discloses the at least one function of the additional functional module is chosen, alone or in combination, from among a function of measuring at least one physical parameter (i.e. overvoltage protection) and/or an electromagnetic radiation transmission and/or reception function (i.e. electronic remote switch) and/or a display function (i.e. lighting unit 5 (LED)) and/or an actuation function (i.e. relay or residual current circuit breaker) and/or a data processing function and/or a function of 

In regard to claim 20, DE10318030A1 discloses the function of the additional functional module is able to be supplied with power and activated when the control member of the primary functional module is in the open position or when the primary functional module is in the closed position (Figs. 1-3; Paragraph [0004, 0017]). The lighting unit 5 can be used to signal a special switching state of the installation device.

In regard to claim 22, DE10318030A1 discloses the module comprises at least one measurement sensor (i.e. overvoltage protection) able to perform said function of measuring at least one physical parameter (Figs. 1-3; Paragraph [0004, 0017]). The additional module can be provided with overvoltage protection which would require some type of measurement sensor in order to determine an overvoltage condition.

In regard to claim 23, DE10318030A1 discloses module comprises at least electromagnetic wave transmission (i.e. lighting unit 5) and/or reception (i.e. remote control switch) means able to perform said electromagnetic radiation transmission and/or reception function (Figs. 1-3; Paragraph [0004, 0017]). The additional module can be provided with a remote control switch which would require at least an electromagnetic wave reception sensor or 

In regard to claim 24, DE10318030A1 discloses said module comprises at least display means (i.e. lighting unit 5) able to perform said display function (Figs. 1-3; Paragraph [0004, 0017]).

In regard to claim 25, DE10318030A1 discloses said module comprises at least actuation means (i.e. relay or remote control switch or residual current circuit breaker) able to perform said actuation function (Figs. 1-3; Paragraph [0004, 0017]).

In regard to claim 32, DE10318030A1 discloses the module (i.e. installation bus module 1) comprises at least a fourth connection terminal (i.e. one of the four connection contacts 2) electrically connected to the fourth connection pole and a fifth connection terminal (i.e. another one of the four connection contacts 2) electrically connected to the fifth connection pole and in that the fourth connection terminal and the fifth connection terminal form a second outlet (Figs. 1-3; Paragraph [0004, 0006, 0008, 0015-0019]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE10318030A1.
In regard to claim 4, DE10318030A1 does not explicitly disclose that the additional functional module comprises an electrical energy storage and/or production element and in that the function of the additional functional module is able to be supplied with power by the electrical energy storage and/or production element. 
Although DE10318030A1 is silent on providing an electrical energy storage and/or production element in the installation bus module 1.
Official Notice is taken that both the concept and the advantages of providing uninterrupted power to electrical/electronic devices by using batteries, capacitors, photovoltaic/solar panels, etc. are well known and expected in the art.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention was made to modify DE10318030A1 by providing any such electrical energy storage/production elements to the installation bus module 1, in order to provide uninterrupted power to the lighting unit 5 or an electronic remote switch function as disclosed by DE10318030A1.

In regard to claim 21, DE10318030A1 does not explicitly disclose that the additional functional module comprises an electrical energy storage and/or production element and in that the function of the additional functional module is able to be supplied with power by said electrical energy storage and/or production element. 
Although DE10318030A1 is silent on providing an electrical energy storage and/or production element in the installation bus module 1.

Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention was made to modify DE10318030A1 by providing any such electrical energy storage/production elements to the installation bus module 1, in order to provide uninterrupted power to the lighting unit 5 or an electronic remote switch function as disclosed by DE10318030A1.

Claims 9, 10, 15, 16, 26-31, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE10318030A1 in view DE4312613A1.
In regard to claim 9, DE10318030A1 does not explicitly disclose that the additional functional module comprises at least data processing means able and intended to perform said data processing function.
DE4312613A1 teaches that the additional functional module (i.e. control module 8) comprises at least data processing means (i.e. evaluation electronics 1 such as a processor) able and intended to perform said data processing function (Abstract; Paragraphs [0002, 0007-0015, 0030-0033, 0035-0036]). DE4312613A1 teaches that it is well known in the art of electronic control modules for motors/actuators used to drive blinds, roller blinds, awnings, curtains, garage doors, light domes and similar devices to provide evaluation electronics such as a processor in order to perform a control or actuation function in response to the processing of data received through a sensors, timers, bus systems, IR receivers or the like. 
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention was made to modify DE10318030A1 by providing such a processor to the additional module of DE10318030A1, as taught by DE4312613A1, in order to 

In regard to claim 10, DE10318030A1 discloses that the additional functional module comprises at least one electronic card (i.e. installation bus module 1) comprising the measurement sensor (i.e. overvoltage protection) and/or the electromagnetic wave transmission and/or reception means (i.e. electronic remote switch) and/or the display means (i.e. lighting unit 5 (LED)) and/or the actuation means (i.e. relay or residual current circuit breaker) and/or the data processing means (Figs. 1-3; Paragraph [0004, 0017]). Although the internal structure of installation bus module is not described, it is described as cuboid with four pin-shaped connection contacts 2 on its square main surface which are inserted into the screwless connection terminals of base 6 of the electromechanical installation device. Some type of circuit board or card would have to be included in order to hold the possible functional elements which are disclosed. Also, the pin-shaped connection contacts along with the screwless connection terminals allow for an easy, quick installation with no soldering or cables. This would make it removable as well and would qualify as an “electronic card”.
Alternatively, DE4312613A1 teaches that the additional functional module (i.e. control module 8 w/ operating unit 40 as an independently exchangeable functional unit) comprises at least one electronic card (i.e. different operating units which are independently exchangeable functional units w/printed circuit board 47 on which the components of an electronic unit belonging to the operating unit 40 are located) comprising the measurement sensor (i.e. light sensor, wind sensor) and/or the electromagnetic wave transmission and/or reception means (i.e. IR sensor/receiver) and/or the display means (i.e. light- emitting diode 49) and/or the actuation means (i.e. switch/switching unit 5 and contact rocker 42 for mechanical switching) and/or the data processing means (i.e. evaluation electronics 1 such as a processor) (Fig. 4; Abstract; Paragraphs [0002, 0007-0015, 0030-0033, 0035-0036]).

Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention was made to modify DE10318030A1 by providing such a configuration to the device of DE10318030A1, as taught by DE4312613A1, in order to provide further functionality to the device. Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regard to claim 15, DE10318030A1 discloses that the additional functional module (i.e. installation bus module 1) comprises a second housing in which said at least one electronic card comprising the measurement sensor (i.e. overvoltage protection) and/or the electromagnetic wave transmission and/or reception means (i.e. electronic remote switch) and/or the display means (i.e. lighting unit 5 (LED)) and/or the actuation means (i.e. relay or residual current circuit breaker) and/or the data processing means and/or a transducer is housed (Figs. 1-3; Paragraph [0004, 0006, 0008, 0015-0019]).
Figs. 1-3 show that installation bus module 1 has a separate housing to that of base 6 of electromechanical installation device. Some type of circuit board or card would have to be included in order to hold the possible functional elements which are disclosed. Also, the pin-shaped connection contacts along with the screwless connection terminals allow for an easy, 

In regard to claim 16, DE10318030A1 discloses the additional functional module (i.e. installation bus module 1) comprises at least a fourth connection terminal (i.e. one of the four connection contacts 2) electrically connected to the fourth connection pole and a fifth connection terminal (i.e. another one of the four connection contacts 2) electrically connected to the fifth connection pole and in that the fourth connection terminal and the fifth connection terminal form a second outlet (Figs. 1-3; Paragraph [0004, 0006, 0008, 0015-0019]), wherein the second outlet (i.e. pin-shaped connection contacts 2) of the additional functional module (i.e. installation bus module 1) projects from the second housing of the additional functional module (Figs. 1-3). As shown in the figures, the pin-shaped connection contacts project from the main surface of installation bus module 1.

In regard to claim 26, DE10318030A1 does not explicitly disclose that said module comprises at least data processing means able and intended to perform said data processing function.
DE4312613A1 teaches that the said module (i.e. control module 8) comprises at least data processing means (i.e. evaluation electronics 1 such as a processor) able and intended to perform said data processing function (Abstract; Paragraphs 0002, 0007-0015, 0030-0033, 0035-0036).
DE4312613A1 teaches that it is well known in the art of electronic control modules for motors/actuators used to drive blinds, roller blinds, awnings, curtains, garage doors, light domes and similar devices to provide evaluation electronics such as a processor in order to perform a control or actuation function in response to the processing of data received through a sensors, timers, bus systems, IR receivers or the like. 


In regard to claim 27, DE10318030A1 discloses that said module comprises at least one electronic card (i.e. installation bus module 1) comprising the measurement sensor (i.e. overvoltage protection) and/or the electromagnetic wave transmission and/or reception means (i.e. electronic remote switch) and/or the display means (i.e. lighting unit 5 (LED)) and/or the actuation means (i.e. relay or residual current circuit breaker) and/or the data processing means and/or a transducer (Figs. 1-3; Paragraph [0004, 0017]). Although the internal structure of installation bus module is not described, it is described as cuboid with four pin- shaped connection contacts 2 on its square main surface which are inserted into the screwless connection terminals of base 6 of the electromechanical installation device. Some type of circuit board or card would have to be included in order to hold the possible functional elements which are disclosed. Also, the pin-shaped connection contacts along with the screwless connection terminals allow for an easy, quick installation with no soldering or cables. This would make it removable as well and would qualify as an “electronic card”.
Alternatively, DE4312613A1 teaches that said module (i.e. control module 8 w/ operating unit 40 as an independently exchangeable functional unit) comprises at least one electronic card (i.e. different operating units which are independently exchangeable functional units w/printed circuit board 47 on which the components of an electronic unit belonging to the operating unit 40 are located) comprising the measurement sensor (i.e. light sensor, wind sensor) and/or the electromagnetic wave transmission and/or reception means (i.e. IR sensor/receiver) and/or the display means (i.e. light-emitting diode 49) and/or the actuation 
DE4312613A1 teaches that it is well known in the art of electronic control modules for motors/actuators used to drive blinds, roller blinds, awnings, curtains, garage doors, light domes and similar devices to provide independently exchangeable functional units such as an operating unit with a printed circuit board for different electronic components in order to easily provide different functions to the control module. 
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention was made to modify DE10318030A1 by providing such a configuration to the device of DE10318030A1, as taught by DE4312613A1, in order to provide further functionality to the device. Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regard to claim 28, DE10318030A1 discloses that a first electronic card (i.e. installation bus module 1) comprises the measurement sensor (i.e. overvoltage protection) and/or the display means (i.e. lighting unit 5 (LED)) and/or the actuation means (i.e. relay or residual current circuit breaker) and/or the electromagnetic wave transmission and/or reception means (i.e. electronic remote switch) and/or a transducer (Figs. 1-3; Paragraph [0004, 0017]). Although the internal structure of installation bus module is not described, it is described as cuboid with four pin-shaped connection contacts 2 on its square main surface which are inserted into the screwless connection terminals of base 6 of the electromechanical installation 
Alternatively, DE4312613A1 teaches that a first electronic card (i.e. different operating units which are independently exchangeable functional units w/printed circuit board 47 on which the components of an electronic unit belonging to the operating unit 40 are located) comprises the measurement sensor (i.e. light sensor, wind sensor) and/or the electromagnetic wave transmission and/or reception means (i.e. IR sensor/receiver) and/or the display means (i.e. light- emitting diode 49) and/or the actuation means (i.e. switch/switching unit 5 and contact rocker 42 for mechanical switching) and/or the data processing means (i.e. evaluation electronics 1 such as a processor) and/or a transducer (i.e. sensor) (Fig. 4; Abstract; Paragraphs [0002, 0007-0015, 0030-0033, 0035- 0036]).
DE10318030A1 does not explicitly disclose a second electronic card comprises the electromagnetic wave transmission and/or reception means and/or the data processing means and a third electronic card comprises the electrical energy storage and/or production element.
DE4312613A1 teaches a second electronic card (i.e. different operating units) comprises the electromagnetic wave transmission and/or reception means (i.e. IR sensor/receiver) and/or the data processing means (i.e. evaluation electronics 1 such as a processor) and a third electronic card (i.e. different operating units) (Fig. 4; Abstract; Paragraphs 0002, 0007-0015, 0030-0033, 0035-0036). More specifically, paragraph 0036 teaches an example where two electronic control modules 8, 8 are used.
DE10318030A1 does not explicitly disclose that the third electronic card comprises the electrical energy storage and/or production element.

Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention was made to modify DE10318030A1 by providing such a configuration to the device of DE10318030A1, as taught by DE4312613A1, in order to provide further functionality to the device. Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Although DE10318030A1 is silent on providing an electrical energy storage and/or production element in the installation bus module 1.
Official Notice is taken that both the concept and the advantages of providing uninterrupted power to electrical/electronic devices by using batteries, capacitors, photovoltaic/solar panels, etc. are well known and expected in the art.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention was made to modify DE10318030A1 by providing any such electrical energy storage/production elements to the installation bus module 1, in order to provide uninterrupted power to the lighting unit 5 or an electronic remote switch function as 

In regard to claim 29, DE10318030A1 discloses the first electronic card (i.e. installation bus module 1) is a removable component of said additional functional module (Figs. 1-3; Paragraph [0004, 0017]). The pin-shaped connection contacts along with the screwless connection terminals allow for an easy, quick installation with no soldering or cables. This would make it removable as well and would qualify as an “electronic card”.
	
In regard to claim 30, DE10318030A1 does not explicitly disclose that the first electronic card comprises at least first connection means complementary with at least second connection means of the second electronic card.
DE4312613A1 teaches that the first electronic card (i.e. different operating units/control module 8) comprises at least first connection means (i.e. extension terminals 15, 16) complementary with at least second connection means (i.e. extension terminals 15', 16') of the second electronic card (i.e. different operating units/control module 8’) (Fig. 4; Abstract; Paragraphs [0002, 0007- 0015, 0030-0033, 0035-0036]). More specifically, paragraph 0036 teaches an example where two electronic control modules 8, 8 are used and connected to each other through their respective extension terminals.
DE4312613A1 teaches that it is well known in the art of electronic control modules for motors/actuators used to drive blinds, roller blinds, awnings, curtains, garage doors, light domes and similar devices to provide independently exchangeable functional units (i.e. various “electronic cards) such as an operating unit with a printed circuit board for different electronic components in order to easily provide different functions to the control module. 
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention was made to modify DE10318030A1 by providing such a 

In regard to claim 31, DE10318030A1 discloses the module (i.e. installation bus module 1) comprises a second housing in which said at least one electronic card comprising the measurement sensor (i.e. overvoltage protection) and/or the electromagnetic wave transmission and/or reception means (i.e. electronic remote switch) and/or the display means (i.e. lighting unit 5 (LED)) and/or the actuation means (i.e. relay or residual current circuit breaker) and/or the data processing means is housed (Figs. 1-3; Paragraph [0004, 0006, 0008, 0015- 0019]).
	Figs. 1-3 show that installation bus module 1 has a separate housing to that of base 6 of electromechanical installation device. Some type of circuit board or card would have to be included in order to hold the possible functional elements which are disclosed. Also, the pin-shaped connection contacts along with the screwless connection terminals allow for an easy, quick installation with no soldering or cables. This would make it removable as well and would qualify as an “electronic card”.





In regard to claim 34, DE10318030A1 discloses the second housing comprises removable fastening means (i.e. conventional expanding claws) able to interact with a support frame (i.e. support ring 9) of the electrical apparatus (Figs. 1-3; Paragraph [0004, 0006, 0008, 0015-0019]).
	
In regard to claim 35, DE10318030A1 discloses an electronic card (i.e. installation bus module 1) for an additional functional module as claimed in claim 18, wherein the electronic card comprises a measurement sensor (i.e. overvoltage protection) and/or display means (i.e. lighting unit 5 (LED)) and/or
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 16/629,233 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because though not verbatim, they claim the same invention as claims 1-35 of the above copending Application. The mere elimination of one or more claim limitations does not obviate the issue of double patenting.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





Tdt
11/16/2021


/THO D TA/Primary Examiner, Art Unit 2831